A0 106 (Rev. 04/10) Application for a Search Warr4nt

                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                   U.S. District Court
                                                       Eastern District of Wisconsin               Wisconsin Eastern

          In the Matter of the Search of:                                                                   17 2018
  The person of Kurtis L. Peters
                                                                     )                                    FILED
                                                                     )         Case No.      )   ~St~1~ncc~.    ~      Clerk
                                                                     )
                                                                     )
                                           APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

  Kurtis L. Peters, DOB XX/XX11997, who is currently at the Forest County Jail, 100 S. Park Avenue, Crandon, WI 54520


located in the Eastern District of Wisconsin, there is now concealed:
   Biological or other trace evidence, to be collected in order to create a DNA profile suitable for comparison to profiles created
   from existing evidence.




The basis for the search under Fed. R. Crim P. 4 1(c) is:
        ~ evidence of a crime;
        LI contraband, fruits of crime, or other items illegally possessed;
        LI property designed for use, intended for use, or used in committing a crime;
        LI a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1 13(a)(6) and 1153.


The application is based on these facts: See attached affidavit.

LI Delayed notice of_______ days (give exact ending date if more than 30 days:                                  ~) is requested
   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                          “—~      —~~~iicant ~ signature

                                                                         SA Sarah M. Deamron, Federal Bureau of Investigation     —

                                                                                       Printed Name and Title

Sworn to before me an signed in my presence:

Date:           ~\ \~ \~                                                 ~



City and State: Green Bay,
                      Case Wisconsin                    Hon. James
                            1:18-mj-00692-JRS Filed 07/17/18   PageR. 1Sickel,
                                                                         of 5 U.S. Magistrate
                                                                               Document     1 Judge
                                                                                       Printed Name and Title
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Sarah M. Deamron, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a Special Agent with the Federal Bureau of Investigation (FBI).

so employed by the FBI since June 2015: Upon graduation from the FBI Academy in Quantico,

Virginia, I was assigned to the Milwaukee Division, Green Bay Resident Agency. While at this

duty station I was assigned to work cases involving violent crime and sexual assaults. As a Special

Agent of the Federal Bureau of Investigation, I am authorized to investigate violations of the

criminal laws of the United States, and am a law enforcement officer with the authority to execute

warrants issued under the authority of the United States.

       2.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.       I make this affidavit in support of an application for a search warrant to obtain a

DNA sample from KURTIS PETERS (“PETERS”). PETERS’ date of birth is 0 1/27/1997, and his

current location is Forest County Jail, 100 S. Park Avenue, Crandon, Wisconsin 54520.

       4.       Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that PETERS committed a violation of Title 18, United States Code,

Sections 11 3(a)(6) and 1153; these code sections make it a crime for a Native American Indian to

assault another person, where the assault results in serious bodily injury, within the exterior

boundaries of an Indian reservation. The crime is punishable by up to 10 years in prison, up to a

$250,000 fine, up to 3 years of supervised release, and a $100 special assessment.




            Case 1:18-mj-00692-JRS Filed 07/17/18 Page 2 of 5 Document 1
                                      PRQUA13LE CAUSE
        5.      On June 27, 2018, I was notified of a vehicle crash that occurred on State Highway

47, near Rainbow Falls Road, located on the Menominee Indian Reservation. I was informed that

four individuals were located in and around the vehicle when EMS and Menominee Tribal Police

arrived at the scene of the crash.

        6.      The vehicle, a 2001 Pontiac Grand Prix, tan in color with a vehicle identification

number of 1G2WP52k71F156041, was found flipped over on its roof. Two females identified as

ELMIRA CORN and KAYLA SUVANTO were found injured at the scene of the accident, they

both required immediate medical attention. SUVANTO and CORN were taken to Theda Care

Medical Center, located in Neenah, WI, for spinal cord injuries. Two males were also located on

scene, KURTIS PETERS JR. and KYLE LOVE. I was informed that shortly after the arrival of

Menominee Tribal Police, PETERS fled the scene of the accident.

        7.      On June 27, 2018, I interviewed KAYLA SUVANTO. SUVANTO stated she and

her fiancé, LOVE, were in the city of Shawano, WI, when LOVE made contact with PETERS who

was driving a 2001 Pontiac Grand Prix. Also located in the vehicle was PETERS’ girlfriend

ELMIRA CORN.

        8.      While stopped in Shawano, PETERS, CORN, SUVANTO and LOVE all smoked

methamphetamine from a pipe. They entered PETERS’ car and drove to PETERS’ home, located

in Keshena, WI, on the Menominee Indian Reservation. While in the back yard of the home,

PETERS, CORN, SUVANTO, and LOVE again smoked methamphetamine. PETERS received

$13.00 in cash from his mother and told LOVE and SUVANTO that he would drive them to

Neopit, WI, to the home of BRITTANY CLOUD.




             Case 1:18-mj-00692-JRS Filed 07/17/18 Page 3 of 5 Document 1
       9.      Upon entering the 2001 Pontiac Grand Prix, PETERS sat in the driver’s seat, CORN

sat in the front passenger seat, SUVANTO sat directly behind CORN in the rear passenger seat

and LOVE sat behind PETERS in the rear passenger seat. They left PETERS’ home and drove to

the Thunderbird Casino to purchase fuel, cigarettes and Gatorade. They left the Casino, sitting in

the same seats entailed above and traveled along State Highway 47. Near Rainbow Falls Road,

SUVANTO heard her fiancé scream, “OH SHIT”, and looked up to see the car veering off the road

traveling towards the ditch. The car flipped and landed on its roof. The impact of the crash resulted

in the deployment of the airbags in the vehicle.

        10.     PETERS, LOVE and SUVANTO were all able to crawl out of the vehicle. LOVE

and PETERS attempted to lift the car up, to help extract CORN but were unable to do so.

SUVANTO laid on the side of the road with LOVE and waited for EMS to arrive. After being

transferred to Theda Care Medical Center, SUVANTO’s injuries were identified as significant

trauma to her spinal cord and vertebrae, along with abrasions and cuts to internal organs.

        11.     On July 3, 2018, I interviewed ELMIRA CORN. On June 26, 2018, PETERS and

CORN drove to Shawano, WI, and met with KAYLA SUVANTO and KYLE LOVE.

        12.     They all entered PETERS’ car in Shawano and drove back to PETERS’ residence

in Keshena, WI, on the Menominee Indian Reservation. While at the house, PETERS, CORN,

LOVE, and SUVANTO smoked methamphetamine from a pipe produced by LOVE. LOVE

mentioned wanting to travel to Neopit, WI, to the home of BRITTANY CLOUD.

        13.     They left PETERS’ home and began traveling in PETERS’ vehicle. PETERS drove

the vehicle with CORN sitting in the front seat. SUVANTO and LOVE sat in the back passenger

seats of the vehicle. CORN was uncertain where they were or what their destinatjon was. While




            Case 1:18-mj-00692-JRS Filed 07/17/18 Page 4 of 5 Document 1
sitting in the vehicle, CORN recalls PETERS losing control of the car and flipping into the ditch,

the car landed on its roof momentarily trapping her inside.

       14.      CORN waited at the scene of the crash until EMS and Menominee Tribal Police

arrived. She was transported to Neenah Medical Center and her injuries were identified as severe

trauma to her spinal cord and vertebrae.

       15.      PETERS is an enrolled member of the Menominee Indian Tribe of Wisconsin.

PETERS is currently an inmate in the Forest County Jail in Crandon, Wisconsin.

       16.      At the time of the impact, the driver side airbag deployed as a result of the vehicle

crash. Individuals listed above have identified PETERS as the driver of the vehicle at the moment

of impact.

       17.       Based on my training, education, and experience, I believe trace evidence or other

biological material may be recovered from the driver’s airbag in the vehicle, from which a DNA

profile can be developed by a trained analyst. The same analyst could compare a DNA profile from

the airbag or other locations inside the vehicle to a profile created from a buccal swab standard

taken from PETERS. I therefore request the ability to obtain a buccal swab standard from

PETERS’ person in order to accomplish this analysis and determine whether PETERS was

operating the vehicle as described by the passenger a                 individuals.



                                                   A         DEAMRON
                                                             .


                                                  Special Agent, Federal Bureau of Investigation


Signed and Sworn before me this     17th1   day




             Case 1:18-mj-00692-JRS Filed 07/17/18 Page 5 of 5 Document 1
